UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-29981 TRISTAR WELLNESS SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 91-2027724 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Saugatuck Ave. Westport CT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (203) 226-4449 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x Aggregate market value of the voting stock held by non-affiliates as of June 30, 2013: $34,821,237 as based on last reported sales price ($2.75) of such stock on that date. The voting stock held by non-affiliates on that date consisted of 12,662,268 shares of common stock. Applicable Only to Registrants Involved in Bankruptcy Proceedings During the Preceding Five Years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of April 15, 2014, there were 23,041,713 shares of common stock, $0.001 par value, issued and outstanding. Documents Incorporated by Reference List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). None. TriStar Wellness Solutions, Inc. TABLE OF CONTENTS PART I ITEM 1 – BUSINESS 3 ITEM 1A – RISK FACTORS 17 ITEM 1B – UNRESOLVED STAFF COMMENTS 22 ITEM 2 ‑ PROPERTIES 22 ITEM 3 ‑ LEGAL PROCEEDINGS 22 ITEM 4 – MINE SAFETY DISCLOSURES 22 PART II ITEM 5 – MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 23 ITEM 6 – SELECTED FINANCIAL DATA 25 ITEM 7 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 26 ITEM 7A – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 31 ITEM 8 – FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 31 ITEM 9 – CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 31 ITEM 9A – CONTROLS AND PROCEDURES 32 ITEM 9B – OTHER INFORMATION 33 PART III ITEM 10 – DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNACE 34 ITEM 11 – EXECUTIVE COMPENSATION 39 ITEM 12 – SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 44 ITEM 13 ‑ CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 45 ITEM 14 – PRINCIPAL ACCOUNTING FEES AND SERVICES 47 PART IV ITEM 15 ‑ EXHIBITS, FINANCIAL STATEMENT SCHEDULES 48 PRINTER TO PAGINATE DOCUMENT, UPDATE THE INDEX ABOVE, AND THEN REMOVE THIS NOTE BEFORE FILING 2 PART I Explanatory Note This Annual Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning possible or assumed future results of operations of the Company set forth under the heading “Management's Discussion and Analysis of Financial Condition or Plan of Operation.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider,” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties, and assumptions. The Company's future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. ITEM 1 – BUSINESS Corporate History We were incorporated on August 28, 2000 in the state of Nevada under the name “Quadric Acquisitions”. From the date of our incorporation through April 27, 2012, we had several name changes and different business plans all under prior management that is no longer with the company. On April 27, 2012, we underwent a change of control transaction and changed our business plan. On January 7, 2013, we changed our name from Biopack Environmental Solutions, Inc. to TriStar Wellness Solutions, Inc. with the State of Nevada, and such change was effected with FINRA on January 18, 2013. We conduct our current operations under the name TriStar Wellness Solutions, Inc. We acquired our current operations through a series of transactions: Acquisition of Beaute de Maman™ Product Line On June 25, 2012, we entered into a License and Asset Purchase Option Agreement (the “NCP Agreement”) with NorthStar Consumer Products, LLC, a Connecticut limited liability company (“NCP”), under which we, acquired the exclusive license to develop, market and sell, NCP’s Beaute de Maman™ product line, which is a line of skincare and other products specifically targeted for pregnant and nursing women. In addition, we acquired the exclusive license rights to develop, market and sell NCP’s formula being developed for itch suppression, which would be sold as an over-the-counter product, if successful. In exchange for these license rights we agreed to issue NCP 225,000 shares of our Series D Convertible Preferred Stock. This transaction closed on June 26, 2012. Additionally, under the NCP Agreement, in connection with our license rights and to ensure we could fulfill any immediate orders timely, we purchased all existing finished product of the Beaute de Maman™ product line currently owned by NCP. In exchange for the inventory we agreed to issue NCP 25,000 shares of Series D Convertible Preferred Stock. Each share is convertible into twenty five shares of common stock. In February 2013, we, and our wholly-owned subsidiary, TriStar Consumer Products, Inc., a Nevada corporation (“TCP”), closed an Asset Purchase Agreement (the “NCP Asset Purchase Agreement”) with NCP, and John Linderman and James Barickman, individuals and two of our current officers and directors (the “Shareholders”), under which we exercised our option to purchase the Beaute de Maman™ product line, in addition to the over-the-counter itch suppression formula. As consideration for the purchase of the Business we agreed to issue NCP, or its assignees, Seven Hundred Fifty Thousand (750,000) shares of our Series D Convertible Preferred Stock. 3 Acquisition of the Soft and Smooth Assets On July 11, 2012, we entered into a Marketing and Development Services Agreement (the “Marketing Agreement”) with InterCore Energy, Inc. (“ICE”). Under the Marketing Agreement we were retained to market and develop certain assets referred to as the Soft & Smooth Assets held by ICE. The Soft & Smooth Assets include all rights, interests and legal claims to that certain invention entitled “Delivery Device with Invertible Diaphragm” which is a novel medical applicator that is capable of delivering medicants and internal devices within the body in an atraumatic fashion (without producing injury or damage). In addition, we were also granted the exclusive option, in our sole discretion, to purchase the Soft & Smooth Assets from ICE for warrants to purchase One Hundred Fifty Thousand (150,000) shares of our common stock at One Dollar ($1) per share, with a four (4) year expiration period. On February 12, 2013, we entered into an Asset Purchase Agreement (the “HLBCDC Asset Purchase Agreement”) with HLBC Distribution Company, Inc. (“HLBCDC”), under which we exercised our option to purchase the Soft & Smooth Assets held by HLBCDC, which had acquired the Soft & Smooth Assets from ICE. In exchange for the Soft and Smooth Assets we agreed to issue to HLBCDC warrants enabling HLBCDC to purchase One Hundred Fifty Thousand (150,000) shares of our common stock at One Dollar ($1) per share, with a four (4) year expiration period. Exclusive Licensing Rights to Silverlon Technology On March 7, 2013, we entered into an Exclusive Manufacturing, Marketing and Distribution Definitive License Agreement (the “Argentum Agreement”) with Argentum Medical, LLC, a Delaware limited liability company (“Argentum”), under which we acquired an exclusive license to develop, market and sell products based on a technology called “Silverlon”, a proprietary silver coating technology providing superior performance related to OTC wound treatment. The license is for 15 years, with a possible 5 year extension. Under the Argentum Agreement, we are obligated to order a certain amount of proprietary Silverlon film each contract year and if the minimums are not met Argentum could cancel the Argentum Agreement. In exchange for these license rights we agreed to pay Argentum royalty payments based on the adjusted gross revenues generated by product sales, as well as issue Argentum a warrant to purchase up to 750,000 shares of our common stock with an exercise price of $0.50 per share, of which 375,000 vested immediately and the remaining 375,000 vest contingent upon the product being approved by the U.S.D.A. Licensing Rights Option for Polytherapeutics PharmaDur Technology On April 4, 2013, we entered into an Option to License Agreement (the “PharmaDur® Agreement”) with Polytherapeutics Inc. under which we acquired an exclusive three year license to develop products based on its PharmaDur® drug delivery technology for over-the-counter (“OTC”) products focused on the treatment of specific skin conditions and wound care applications. The PharmaDur® Agreement enables us to continue development of novel products using the PharmaDur® technology. Upon successful product development and regulatory approval the licensing option will convert into a full global license for this important technology. This technology enables a more effective and convenient delivery of therapeutic active ingredients that will support important and differentiated superiority claims relative to current market competitors. Acquisition of HemCon Medical Technologies, Inc. On May 6, 2013, we closed the acquisition of HemCon Medical Technologies Inc., an Oregon corporation (“HemCon”), pursuant to the terms of an Agreement for Purchase and Sale of Stock entered into by and between us and HemCon (the “HemCon Agreement”). The HemCon Agreement was entered into as part of HemCon’s Fifth Amended Plan of Reorganization in its bankruptcy proceeding (United States Bankruptcy Court, District of Oregon, Case No. 12-32652-elp11) and was approved by the Court as part of HemCon’s approved Plan of Reorganization (the “Plan of Reorganization”). Under the HemCon Agreement, we purchased 100 shares of HemCon’s common stock, representing 100% of HemCon’s then-outstanding voting securities, in exchange for $3,075,000 (the “Purchase Price”). The Purchase Price was paid to the Court and the Trustee of the bankruptcy proceeding to be distributed to HemCon’s creditors in accordance with the Plan of Reorganization. HemCon develops, manufactures, and sells HemCon’s advanced wound care and infection control products. 4 Company Overview We are focused on providing a new gateway to personal health advocacy and improved medical outcomes for consumers and patients. This platform enables a strong professional medical focus on advanced hemostasis products to support improved medical outcomes. The platform extends to the consumer self-care market supporting trends for personal health advocacy. We believe we have entered the market uniquely aligned to important underlying factors that are redefining how consumers and patients engage in managing their health, medical conditions and quality of life. TriStar Wellness Solutions, Inc. (TWSI, us or TriStar) is focused on bringing new technologies to consumers and patients that address underserved therapeutic healthcare opportunities based on a combination of superior science, product development and market positioning worldwide. Each of our products is designed to improve health advocacy and medical outcomes through superior and proven technologies. Our innovative products and technologies focus in three categories: · Wound care products focused on superior hemostasis technology targeting a wide range of professional medical (e.g., surgery, dialysis, post-procedure recovery), trauma, military and consumer OTC (over the counter) applications. The company has developed FDA approved products targeted to specific procedures within the broad professional care medical market as well as innovative products targeted to the global OTC (consumer self-care) wound care market. · Women’s Health products initially focused on the unique needs during pregnancy and nursing. Longer-term the TWSI portfolio will expand to address broader women’s health under-met needs. We market to the maternity segment under the Beaute de Maman™ brand sold via traditional retailers and internet portals. Women’s Healthcare market is projected to achieve 5.9% compounded annual growth rate from 2010 to 2016.1 Our management believes the incremental pace of market expansion within this category, combined with the traditional role for women as the household-family health decision maker, supports the company’s commercial initiative. By introducing our brands to this critical wellness consumer we believe we are building a positive relationship for our future brands and product solutions. · Therapeutic skin care products leveraging a proprietary delivery system enabling superior dosing and consumer therapeutic benefits related to several OTC skin care needs. These technology applications are being developed for potential third party licensing or internal brand expansion. Woundcare Industry Overview Woundcare is a large and growing market globally driven largely by professional market dynamics. Growth is driven by several important changes including: population aging; disease state changes, (i.e., chronic disease such as diabetes and obesity); and technology changes, such as medical devices and bioactive dressings. TWSI believes the key to sustainable growth in this market requires a sharp focus on needs in the market that are not being met. Success in identifying those niches and creatively attacking them will enable TWSI to win in the market. Vital Statistics: • Total global market: $16 billion growing to $23 billion in 2016 1 Euromonitor Research & ACNielson Market Projects Expecting Mothers and Women’s Health-GAGR: Trade Sources & National Statistics: Copyright June 2012. 5 • Total global wounds: 161 million (not including superficial) • Average cost of woundcare products/wound: $100 • CAGR of 9.5% from 2011-2016 • US market is #1 at $5.6B, growing to $7.6B by 2016. The woundcare market in 2012 was a $17.2 billion market. With an average compound average growth rate (CAGR) of 9.5% forecast for the next five years, the size of the market is estimated at $23 billion by 2016. Looking at the market geographically, the U.S. is the largest single player followed by the E.U., which is equal in size. U.S. issues and needs may take precedence in the near term due to ease of market access and lower cost to penetrate various segments. Japan is the third largest country, with the BIC countries coming in 4th (Brazil, India and China). ¹Source: Kalorama Information; Wound Care Markets 2012 Projection The U.S. market is the TWSI/HemCon priority for the short term, defined as the next 1-2 years. However the priority list is not static. Longer-term priorities explore growth in the BIC countries with Japan closely following. The EU market is equal to the U.S. in size and growth potential at 7%, however regulatory restrictions suggest this will be a longer term development priority. There are two core factors supporting the growth potential for TWSI/HemCon woundcare products: 6 1. Increasing Ratio of Elderly The growth in woundcare is expected to be favorably driven by the growth in the ratio of elderly to non-elderly consumer. This is due to not only falling birth rates but increased life expectancy. As seen below, the time it takes to double the percent of elderly from 7% to 14% varies significantly by country, from over a century in France to two decades in China, Brazil and India. China’s population of elderly will increase from 110M currently to 330M in 2050; India will go from 60M to 227M. Source: Kinsella K, He W. An Aging World: 2008. Washington, DC: National Institute on Aging and U.S. Census Bureau, 2009. The U.S. is equally impacted by this trend. Between 2010 and 2050, the United States is projected to experience rapid growth in its older population. In 2050, the number of Americans aged 65 and older is projected to be 88.5 million, more than double its projected population of 40.2 million in 2010. The baby boomers are largely responsible for this increase in the older population, as they will begin crossing into this category in 2011. The percent of elderly in U.S. is projected to rise from 13% to 25% in 2050. Source: U.S. Census Bureau, 2008 7 2. Increasing Chronic Diseases Chronic diseases are placing significant burden healthcare systems around the world. By 2030 more than half of the disease burden in low income countries will be non-communicable disease. These are not 100% attributable to the elderly but they are the largest part of it. Regardless of age, chronic disease states lead to increased woundcare. Demographers and epidemiologists describe this shift as part of an “epidemiologic transition” characterized by the waning of infectious and acute diseases and the emerging importance of chronic and degenerative diseases. SOURCE: WHO, Global Health and Aging, NIH Publication no. 11-7737, October 2011, p. 4. While chronic disease afflicts all ages (not just the elderly), the elderly are more at risk for related health complications and compromised healing due to age. Impact on TWSI Business As a direct result of the aging population and increasing incidence of chronic disease states, the types and prevalence of wounds are shifting. Wounds are categorized as acute or chronic: Acute wounds include trauma and surgical wounds. Chronic wounds include ulcers (venous, pressure, and diabetic) and burns. Surgical wounds are the highest number of events, totaling 112.4 M worldwide (WW) and 8M in the U.S. Ulcers of all types total 37M WW and 5M U.S. Burns are 10.4M worldwide and 1.7M U.S. The number of wounds is expected to increase with the number of disease events, driven by population demographics, primarily age. Woundcare product revenues WW are estimated at $16B in 2013, growing to $23B by 2016.1 In the U.S., 2013 woundcare costs are estimated at $20B per year, with over $4B spent on wound management products. The bottom line is that traditional products are not sufficient to solve the needs of woundcare as it moves into the increasingly frail, and co-morbid, population. This provides opportunity for TWSI/HemCon to introduce innovative technologies that can successfully erode the market share held by the traditional players. SOURCE: S. Jackson and J. Stevens, The Future of Woundcare, MX, 1/2006, p.2 8 HemCon Operations HemCon, founded in 2001, is a diversified life sciences company that develops, manufactures and markets innovative wound care/infection control medical devices. These products target the emergency medical, surgical, dental, military and over‐the‐counter (OTC) markets in the U.S. and globally. HemCon’s advanced wound care and infection control products are designed to quickly stop moderate to severe hemorrhaging in surgery, trauma, battlefield injuries, surgical and OTC wounds. The company’s wound care products are presently either chitosan or micro-oxidized cellulose base. Chitosan has long been recognized as a robust hemostat and provides natural antibacterial properties. Historically chitosan has been difficult to reliably incorporate into manufactured wound care products. HemCon has overcome these historical limitations and has been granted patents for its proprietary lyophilized and gauze-based manufacturing processes that allow for consistent and reliable commercial grade wound care and infection control products. HemCon’s original medical device product, the HemCon Bandage, was developed in partnership with the U.S. Army. Between 2003 and 2008, the bandage was the standard issue hemorrhage control bandage for all U.S. Army soldiers and is credited with saving many lives on the battlefield. Under the Plan of Reorganization, HemCon kept its wound care/infection control medical devices business and all assets related thereto. The other segment of its operations, called the “LyP Product" which related to HemCon’s proprietary lyophilized human plasma and universal lyophilized plasma technology was spun out into a newly formed corporation and are not part of our acquisition of HemCon. HemCon Europe (“HemConEU”) developed infrastructure as a result of significant investment from its inception in 1997. HemCon Europe through its operations in the Czech Republic and Ireland, offers supplier, subcontracting and material sourcing options along with Sterilization, Logistics and Freight service solutions for numerous products. In 2008 HemCon Medical Technologies Inc. acquired Alltracel an Irish public company which had raised over $40 million on London’s Alternative Investment Market (AIM). The funds were invested in the medical device products, infra-structure and assets prior to being acquired by HemCon Medical Technologies Inc. Consumer wound care in the U.S. is a mature market category that is projected to have flat sales within the overall sector. The inclusive worldwide market, with projected growth from $16B in 2013 to $23B in 2017, is driven by aging population disease states with concomitant chronic and acute woundcare needs. The greatest growth will be in China, India, Brazil, and Japan; the US remains the largest market however and will be the focus of TWSI & HemCon. 9 Technology Platforms Chitosan Most HemCon products are fabricated from chitosan (pronounced “ky-toe-san”) derivatives, a naturally occurring, biocompatible polysaccharide. This chitosan platform, with its unique and natural characteristics, combined with HemCon’s proprietary manufacturing processes, allows us to bring products to the markets which are highly effective and reliable Chitosan is a polysaccharide derived from the exoskeletons of shellfish and has long been recognized as a strong and safe coagulant that is used in products to control even severe bleeding. Its primary action works outside of the coagulation cascade thereby allowing for faster control of bleeding and use with most patients on coagulation therapies or with bleeding disorders. Chitosan has a positive charge and it attracts red blood cells and platelets, which have a negative charge. As the red blood cells and platelets are drawn towards the bandage through this ionic interaction, a strong seal is formed at the dermal wound site. This supportive, primary seal allows the body to effectively activate its coagulation pathway, initially forming organized platelets. HemCon dressings are designed to maintain this seal and serve as a frontline support structure as the platelets and red blood cells continue to aggregate until hemostasis is achieved. HemCon dressings do not rely solely on the clotting cascade to stop bleeding. The strong sealing action described allows the body to naturally clot. Chitosan is also naturally antibacterial, offering properties against a wide range of gram positive and gram negative organisms. The HemCon process adds to this antibacterial property allowing HemCon products to carry an FDA approved antibacterial claim. This additional benefit gives this technology a significant commercial advantage over similar competing technologies. Infrastructure has being built and developed over the past 16 years by an experienced team of personnel with creativity and an entrepreneurial spirit dedicated to creating solutions for the most complex projects. 10 Oxidized Cellulose HemCon Europe’s oxidized cellulose (m•doc™) is derived from non-genetically modified cotton linters (botanically derived). m•doc™ has been used globally as a hemostat for over 50 years. Due to the fibrous nature of the material, however it is limited in its consistency, effectiveness, and suitability for processing and potential for other applications. HemCon Europe scientists developed a proprietaryformulation and process for further manipulating and refining oxidized cellulose into various salt states, creating a much purer micronized powder format, with a uniform particle size of the order of microns (0.001 to 0.050mm). This micronized version of oxidized cellulose is achieved through a proprietary process of further oxidation, hydrolysis and refinement. The final product is chemically known as PolyAnhydroGlucuronic Acid (PAGA) and is known in the marketplace as m•doc™ - micro-dispersed oxidized cellulose The Czech Republic, a member of the EU, is an ideal European hub as it offers a great Strategic Location, an educated work force and a lower Labor burden in both the main factory located in Jicin and the research and development laboratory in Tisnov. Principal Products Wound Care OTC and Professional: Our HemCon subsidiary is engaged in the wound care retail and professional market space. Consumer wound care in the US is a mature market category that is projected to have flat sales within the overall sector. The inclusive worldwide market, with projected growth from $16B in 2013 to $23B in 2017, is driven by aging population disease states with concomitant chronic and acute woundcare needs. The greatest growth will be in China, India, Brazil, and Japan; the U.S. remains the largest market however and will be the focus of TWSI & HemCon. HemCon currently has nine product lines in its portfolio in both professional and direct-to-consumer (DTC) markets. These products generally fall under product category of Tissue Adhesives, Sealants and Glues area of wound closure. There is some overlap with Bandages product category under wound management, but moving firmly into wound management will require some near future product innovations. The prime distinguishing characteristic of the HemCon product lines is the use of chitosan to rapidly clot moderate to heavy wounds. The m*doc product line made in our Czech subsidiary uses micro-dispensed ORC (cellulose) to achieve the same end for light bleeding. HemCon’s focus is on wound closure and moving towards wound management: 1. Surgery, hospital or ambulatory/outpatient, that requires clear field control of bleeding with internal, non-absorbable gauze products that have X-ray detection to avoid leaving objects behind. 2. Catheterization, including interventional radiology and microsurgery, where patch-type products provide rapid hemostasis and effective anti-microbial barrier for small wounds, either under high pressure or oozing. 3. Trauma, be it battlefield, EMS, ER or post-hospital, where a variety of hemostatic bandages are necessary for moderate to severe bleeding 11 4. Dental surgery and ENTs, where small configurable hemostatic patches are able to be left in place to control bleeding and infection. 5. Opportunistic segments including vets, skilled nursing, chronic care, and burns who need a variety of dressings for wound management including moist dressings. DTC innovation from small players has accounted for the 3% DTC growth rate demonstrating the clear need for new and better consumer products. TWSI has targeted the 50m Americans currently prescribed anticoagulants (blood thinners) such as Coumadin and Plavix. The special health concerns of this substantial and rapidly expanding group is not being served by today’s highly commoditized DTC product selection. Our future acquisition criterion is well focused on specific targets that have the value added technology to clearly differentiate our products from the mature offerings today found on the stores shelves and in the professional setting. This will allow us to differentiate from the established solutions and join in the accelerated growth sector of this mature category. Patent Portfolio: In addition to numerous trademarks for products in all three sectors, TWSI has a robust worldwide patent portfolio available for detailed examination. The company has licensed patents from Argentum for DTC worldwide rights allowing exclusive sales of their proprietary Silverlon wound healing technology. Under skin care an option to exclusively license an innovative IP asset from Polytheraputics underlies the strategic efforts in this sector. Owned patent applications are in the final stage of examination for the Soft and Smooth disposable tampon applicator by the U.S. and international authorities. The Chitosan wound closure technology has 46 patents issued or some stage of application while the m•doc™ European Union (EU) technology is covered by 37 patents and applications. Sales and Marketing Products are sold to numerous channels either directly or utilizing distributors. Our over-the-counter products are sold to retail outlets utilizing industry brokers. Our wound care solutions are sold to the professional market place via our own national sales force consisting of 5 regional sale executives and 5 sales support staff. Beginning in Q2 2014 an independent contracting sales organization will begin selling our products to hospitals and clinics. Research and Development We have a research and development pipeline focused on healthcare consumer products, women’s health, wound care and infection control. Intellectual property is managed towards commercial realization building on an established worldwide portfolio of issued patents within our markets. We target the large health and wellness (H&W) markets for both consumers (OTC) and professional healthcare. This market represents a long-term, high growth and profitable opportunity. Conservatively estimated at $29 Billion in ex-factory sales in the U.S. in 2012 ($51 Billion in retail sales), the H&W market has consistently grown at +3-4% annually despite the recent economic downturn and is forecasted to maintain or exceed that level of growth in the future.2 2 JD Ford & Company Investment Bankers: Global Health & Wellness: State of the Industry. Resilience and Continued Growth Expected in Global Health & Wellness Industry: Copyright 2009. 12 Beauté de Maman™ Product Line Our first acquisition, Beauté de Maman™ (BdM), represents our initial entry into the $500M category of products specifically targeted to Pregnancy & New Mothers (P&NM). We define the category as pregnancy support, nursing products, delivery products and other post-partum products. This category addresses unique needs of ~ 4 million pregnant women and over 20 million caregivers (sisters, mothers, other female relatives, friends, etc.) actively supporting each pregnant woman at any one time in the U.S.3 Beauté de Maman™ has been launched on a direct-to-consumer platform via the web, and tested at retail in 2013. Our plans are to launch the BdM brand into national drug and mass retail in 2014 to reach a wider consuming public. The BdM product line is a line of skincare and other products specifically targeted for pregnant and nursing women. Each product has been extensively researched and developed to ensure the highest quality of ingredients that are known to be safe for the mother and baby while also being effective to meet the unique symptoms experienced during pregnancy and nursing. Beaute de Maman™ represents a broad range of premium products targeted to meet the routine hygiene and unique symptomatic needs of pregnant and nursing women (e.g. Acne, nausea, stretch marks, thinning hair, etc.). Each product in this line is developed to deliver superior product performance while also being formulated with natural ingredients to be safe for the mother and developing baby. The products are created in partnership with a board certified obstetrician designed meet the wide range of needs for women during this life stage event. We conduct extensive research with leading medical databases to ensure each ingredient is proven to be safe. The composition of each product is formulated with over 95% natural, or naturally derived ingredients. The products do not contain Parabens, BPA or Phthalates and are never tested on animals. Principal Products The current BdM assortment begins with a natural supplement to address symptoms of morning sickness, typically associated with the first trimester of pregnancy. In addition, the product range addresses new natural formulas to address routine skin cleansing and hair care needs. Importantly the brand provides a proprietary formula to aid in prevention of stretch marks by maintaining skin elasticity and suppleness. Next, the brand offers a nursing balm to assist in nursing. All Beauté de Maman™ products use natural, and naturally derived and herbal ingredients, each carefully selected, tested for purity and manufactured by FDA audited US facilities to the highest quality standards. The company is planning important new line extensions in 2014 to extend the portfolio into new segments. Each year we plan on introducing 2-3 new items to the brand line. Ultimately the BdM product range will represent the pinnacle for safety and efficacy to meet the broad range of products women require. Sales and Marketing In the year ended December 31, 2013, we focused the sales and marketing resources for the Beaute de Maman™ brand on efficient internet portals via the brand website and selected web-based retailers. Going forward we plan to expand distribution into the conventional retail channels. Concurrent with this sales channel expansion we plan to invest in more traditional marketing elements that can drive important awareness and trial incentives for target consumers. We retained the services of a nationally recognized broker organization to represent the sales of the product line to conventional retailers. Additionally the company retained the services of a recognized advertising agency to lead in the development of effective digital and conventional advertising materials and media plans. 3 CDC, National Vital Statistics Report, August 28, 2012, Volume 61, Number 1 13 Research and Development Research and development has been focused on fundamental product design and testing supporting the future portfolio plans of the business. Within the Beauté de Maman™ brand we successfully completed the development and launch in 2013 a new line of hair care products for pregnant and nursing women. We currently have several additional product development initiatives underway supporting retail launches in 2014 and beyond. We rely on our internal product development team and external technology providers working under confidentiality agreements to facilitate all development initiatives. Consumer Industry Overview We believe that personal health advocacy will represent a transforming dynamic within the industry. Important shifts in consumer, industry, and government dynamics are driving the need for healthcare innovation that proactively supports the “down-streaming” of care to the consumer – creating the health advocacy: · Consumer access to extensive healthcare information delivered in understandable content via the internet and social networking combined with important advances in medical science have enabled a higher personal awareness of the healthcare conditions and implications. · An increasing number of insured Americans resulting from the Affordable Care Act reforms, and an aging population. The aging population holds new expectations for a healthy, active long life. “Boomers” will redefine the senior market as we know it today; · The exploding costs of institutional and provider-based healthcare (growing at 1.5 times the rate of the national GDP); · The growing demand for care due to epidemic levels of obesity and related conditions (such as diabetes and heart disease); · The industry faces a projected shortage in physicians and a healthcare service provider community that is permanently shifting the delivery and responsibility of care to the consumer. 14 Consumer Healthcare Trends These dynamics are resulting in the transformation of consumer healthcare: fueling long-term growth and transforming the consumer from passive patient to being their own personal health advocate. With this transformation is increased demand for: 1) New outcome-based, self-care products and solutions; 2) New health literacy tools to enable the consumer to be an effective and self-directed health advocate; and 3) New and more convenient access and delivery of consumer health products, solutions, and services often avoiding the traditional “Gatekeepers” in the healthcare system. Citizens of the post-industrial economies are aging at a rapid pace. In the United States alone seven million baby boomers became 65 in 2011. As a percentage of all Americans, baby boomers represent a full twenty six percent (26%). The profound effects this will have on our society and healthcare system cannot be understated. As members of the most affluent generation in history boomers have an increased interest in health matters and utilize multiple technology formats to both learn and obtain better health. Looking back at the aging process of their parents they want to avoid the costly and quality of life decreasing elder stage of their parental generation. Participation by consumers worldwide in health and wellness has resulted in a $600 billion marketplace. Combining the desire to control their own personal wellness with the macro-economic drivers to reduce healthcare cost produces a perfect convergence supporting market demand for efficacious and affordability of direct to the consumer solutions. During the recent economic turbulence, health and wellness remains a top priority for the consumer. In relationship to demand for other consumer product segments the wellness sector has maintained a robust level of demand. 15 Core needs of the new “Personal Health Advocate” Meeting the core needs of the new personal health advocate is our management’s primary strategic focus for the OTC portfolio at TWSI. We are targeting high growth and margin opportunity categories that provide a fundamental linkage back to the new consumer needs for brands and products that encourage high personal involvement/engagement and are consistent with personal health advocacy trends. More specifically, we are focused on categories and market space opportunities that represent: • Outcome-based cost effective solutions with demonstrable results both in therapeutic relief and quality of life (QOL) improvement; • High personal involvement in care management (for self or caregiver); • Chronic versus episodic conditions and therapies. Our management is committed to the concept that companies will win with a consumer centric focus when they are able to efficiently convert consumer trends and defined gaps in product needs to actual innovation and product solutions strongly tied to a scientific foundation. Other Operations Revenue Mix As a result of the above transactions, as of December 31, 2013, our primary operations are directed to HemCon. TWSI has also developed complete commercial capability related to developing, marketing and selling, Beaute de Maman™ product line and future OTC products into conventional Drug, Food and Mass retail channels. Further TWSI has successfully created and operates a complete fulfillment capability to efficiently process consumer orders via the internet channel. 16 Employees As of December 31, 2013, we had 53 direct employees of TriStar Wellness Solutions, Inc. Our core operating management team was working under individual consulting agreements. In early 2013 we executed employment contracts with our core management members. Our Chief Financial Officer is the only member of our management that continues to perform services on a consulting basis. Currently, HemCon employs 43 people, including 12 in managerial positions and 31 people in non-managerial positions Additionally HemCon employs 6 “temporary” non-managerial employees via employment agencies on a full time basis. Available Information We are a fully reporting issuer, subject to the Securities Exchange Act of 1934. Our Quarterly Reports, Annual Reports, and other filings can be obtained from the SEC’s Public Reference Room at treet, NE., Washington, DC 20549, on official business days during the hours of 10 a.m. to 3 p.m. You may also obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. The Commission maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Commission at http://www.sec.gov. ITEM 1A. – RISK FACTORS. As a smaller reporting company we are not required to provide a statement of risk factors. However, we believe this information may be valuable to our shareholders for this filing. We reserve the right to not provide risk factors in our future filings. Our primary risk factors and other considerations include: 17 We have a limited operating history and limited historical financial information upon which you may evaluate our performance. You should consider, among other factors, our prospects for success in light of the risks and uncertainties encountered by companies that, like us, have a limited operating history. We may not successfully address these risks and uncertainties or successfully market our existing and new products. If we fail to do so, it could materially harm our business and impair the value of our common stock. Even if we accomplish these objectives, we may not generate the positive cash flows or profits we anticipate. In 2013 we had over $3.7 million in revenues from our wholly-owned subsidiary, HemCon, and from sales of our Beaute de Maman™ product line, but we had a net loss of net loss of $12.6 million for the year ended December 31, 2013. For the year ended December 31, 2013, we had net cash provided by (used in) operating activities of $2.6 million and had $0.2 million in cash on hand on December 31, 2013, while our monthly cash flow burn rate was approximately $0.2 million, excluding professional fees and consultants on an as needed basis. As a result, we have short term cash needs. These needs are currently being satisfied through proceeds from the sales of our securities and the issuance of debt instruments. We currently do not believe we will be able to satisfy our cash needs from our revenues until 2015. As a result, if we are not successful in continuing to raise money from the sale of our securities, we likely would not be able to continue as a going concern. Unanticipated problems, expenses, and delays are frequently encountered in establishing unique products in a mature marketplace, like wound care management. These include, but are not limited to, inadequate funding, lack of consumer acceptance, competition, delays in product development, and inadequate sales and marketing. The failure by us to address satisfactorily any of these conditions would have a materially adverse effect upon us and may force us to reduce or curtail operations. No assurance can be given that we can or will ever operate profitably. We may not be able to meet our future capital needs. While we had over $3.7 million in revenues from our wholly-owned subsidiary, HemCon, and from sales of our Beaute de Maman™ product line we had a net loss of net loss of $12.6 million for the year ended December 31, 2013. As a result we have significant capital needs. Our future capital requirements will depend on many factors, including our ability to grow HemCon’s and Beaute de Maman™’s operations, develop the Soft and Smooth Assets, identify and acquire solid companies, our ability to generate positive cash flow from operations, and the effect of competing market developments. We will need additional capital in the near future. Any equity financings will result in dilution to our then-existing stockholders. Sources of debt financing may result in high interest expense. Any financing, if available, may be on terms deemed unfavorable. If we are unable to meet our future capital needs, we may be required to reduce or curtail operations. Since our change of control transaction closed on April 27, 2012, we have relied on financing from investors and our officers and directors to fund operations. We have limited cash liquidity and capital resources. Our future capital requirements will depend on many factors, including our ability to market our products successfully, our ability to generate positive cash flow from operations, and our ability to obtain financing in the capital markets. Our business plan requires additional financing beyond our anticipated cash flow from current operations. Consequently, although we currently have no specific plans or arrangements for financing, we intend to raise funds through private placements, public offerings, or other such means. Any equity financings would result in dilution to our then-existing stockholders. Sources of debt financing may result in higher interest expense and may expose us to liquidity problems. Any financing, if available, may be on terms deemed unfavorable. If adequate funds are not obtained, we may be required to reduce or curtail operations. 18 If we are unable to attract and retain key personnel, we may not be able to compete effectively in our market. Our success will depend, in part, on our ability to attract and retain key management, both including and beyond what we have today. We will attempt to enhance our management and technical expertise by recruiting qualified individuals who possess desired skills and experience in certain targeted areas. If we are unable to retain staff and to attract and retain sufficient additional employees, and the requisite information technology, engineering, and technical support resources, could have a material adverse effect on our business, financial condition, results of operations, and cash flows. The loss of key personnel could limit our ability to develop and market our products. Competition could have a material adverse effect on our business. Our current investments are in the medical device and products field. The medical device and products industry is a highly competitive industry and the products that we currently have an interest in may not compete well in the marketplace, which could cause our revenues to be less than expected, and/or may cause us to increase the number of our personnel or our advertising or promotional expenditures to maintain our competitive position or for other reasons. An increase in government regulations could have a material adverse effect on our business. The U.S. and certain other countries in which we operate impose certain federal and state or provincial regulations, and also require warning labels and signage on medical products. New or revised regulations or increased licensing fees, requirements, or taxes could also have a material adverse effect on our financial condition or results of operations. If we fail to obtain or maintain applicable regulatory clearances or approvals for our products, or if such clearances or approvals are delayed, we will be unable to distribute our products in a timely manner, or at all, which could significantly disrupt our business and materially and adversely affect our sales and profitability. The sale and marketing of our products are subject to regulation in the countries where we intend to conduct business. For a significant portion of our products, we need to obtain and renew licenses and registrations with the Food and Drug Administration (FDA), and its equivalent in other markets. The processes for obtaining regulatory clearances or approvals can be lengthy and expensive, and the results are unpredictable. If we are unable to obtain clearances or approvals needed to market existing or new products, or obtain such clearances or approvals in a timely fashion, our business would be significantly disrupted, and our sales and profitability could be materially and adversely affected. In particular, as we enter foreign markets, we lack the experience and familiarity with both the regulators and the regulatory systems, which could make the process more difficult, more costly, more time consuming and less likely to succeed. 19 If we fail to comply with regulatory requirements, regulatory agencies may take action against us, which could significantly harm our business. Marketed products, along with the manufacturing processes, post-approval clinical data, labeling, advertising and promotional activities for these products, are subject to continual requirements and review by the FDA and other regulatory bodies. In addition, regulatory authorities subject a marketed product, its manufacturer and the manufacturing facilities to ongoing review and periodic inspections. We will be subject to ongoing FDA requirements, including required submissions of safety and other post-market information and reports, registration requirements, current Good Manufacturing Practices (“cGMP”) regulations, requirements regarding the distribution of samples to physicians and recordkeeping requirements. The cGMP regulations also include requirements relating to quality control and quality assurance, as well as the corresponding maintenance of records and documentation. Regulatory agencies may change existing requirements or adopt new requirements or policies. We may be slow to adapt or may not be able to adapt to these changes or new requirements. We may be unable to adequately protect our proprietary rights. Our ability to compete partly depends on the superiority, uniqueness, and value of our intellectual property and technology. To protect our proprietary rights, we will rely on a combination of patent, copyright, and trade secret laws, confidentiality agreements with our employees and third parties, and protective contractual provisions. Despite these efforts, any of the following occurrences may reduce the value of our intellectual property: · Our applications for patents relating to our business may not be granted or, if granted, may be challenged or invalidated; · Issued patents may not provide us with any competitive advantages; · Our efforts to protect our intellectual property rights may not be effective in preventing misappropriation of our technology; · Our efforts may not prevent the development and design by others of products or technologies similar to, competitive with, or superior to, those we develop; or · Another party may obtain a blocking patent and we would need to either obtain a license or design around the patent in order to continue to offer the contested feature or service in our products. We may be forced to litigate to defend our intellectual property rights, or to defend against claims by third parties against us relating to intellectual property rights. We may be forced to litigate to enforce or defend our intellectual property rights, to protect our trade secrets, or to determine the validity and scope of other parties’ proprietary rights. Any such litigation could be expensive and could distract our management from focusing on operating our business. The existence and/or outcome of any such litigation could harm our business. We may not be able to effectively manage our growth and operations, which could have a material adverse effect on our business. We may experience rapid growth and development in a relatively short period of time. Should this happen, the management of this growth could require, among other things, continued development of our financial and management controls and management information systems, stringent control of costs, increased marketing activities, the ability to attract and retain qualified management personnel, and the training of new personnel. We intend to retain additional personnel as appropriate to manage our expected growth and expansion. Failure to successfully manage our possible growth and development could have a material adverse effect on our business and the value of our common stock. Our future research and development projects may not be successful. The successful development of products can be affected by many factors. Products that appear to be promising at their early phases of research and development may fail to be commercialized for various reasons, including the failure to obtain the necessary regulatory approvals. In addition, the research and development cycle for new products for which we may obtain such approvals certificate typically is long. 20 There is no assurance that any of our future research and development projects will be successful or completed within the anticipated time frame or budget or that we will receive the necessary approvals from relevant authorities for the production of these newly developed products, or that these newly developed products will achieve commercial success. Even if such products can be successfully commercialized, they may not achieve the level of market acceptance that we expect. Any products we develop, acquire, or invest in may not achieve or maintain widespread market acceptance. The success of any products we develop, acquire, or invest in will be highly dependent on market acceptance. We believe that market acceptance of any products will depend on many factors, including, but not limited to: · the perceived advantages of our products over competing products and the availability and success of competing products; · the effectiveness of our sales and marketing efforts; · our product pricing and cost effectiveness; · the safety and efficacy of our products and the prevalence and severity of adverse side effects, if any; and · publicity concerning our products, product candidates, or competing products. If our products fail to achieve or maintain market acceptance, or if new products are introduced by others that are more favorably received than our products, are more cost effective, or otherwise render our products obsolete, we may experience a decline in demand for our products. If we are unable to market and sell any products we develop successfully, our business, financial condition, results of operations, and future growth would be adversely affected. Developments by competitors may render our products or technologies obsolete or non-competitive. The medical device and products industry is intensely competitive and subject to rapid and significant technological changes. A large number of companies are pursuing the development of medical devices and products for markets that we are targeting. We face competition from pharmaceutical and biotechnology companies in the United States and other countries. In addition, companies pursuing different but related fields represent substantial competition. Many of the organizations competing with us have substantially greater capital resources, larger research and development staffs and facilities, longer medical device development history in obtaining regulatory approvals, and greater manufacturing and marketing capabilities than do we. These organizations also compete with us to attract qualified personnel and parties for acquisitions, joint ventures, or other collaborations. If we fail to maintain an effective system of internal controls or discover material weaknesses in our internal controls over financial reporting, we may not be able to report our financial results accurately or timely or to detect fraud, which could have a material adverse effect on our business. An effective internal control environment is necessary for us to produce reliable financial reports and is an important part of our effort to prevent financial fraud. We are required to periodically evaluate the effectiveness of the design and operation of our internal controls over financial reporting. Based on these evaluations, we may conclude that enhancements, modifications, or changes to internal controls are necessary or desirable. While management evaluates the effectiveness of our internal controls on a regular basis, these controls may not always be effective. There are inherent limitations on the effectiveness of internal controls, including collusion, management override, and failure of human judgment. In addition, control procedures are designed to reduce rather than eliminate business risks. If we fail to maintain an effective system of internal controls, or if management or our independent registered public accounting firm discovers material weaknesses in our internal controls, we may be unable to produce reliable financial reports or prevent fraud, which could have a material adverse effect on our business, including subjecting us to sanctions or investigation by regulatory authorities, such as the Securities and Exchange Commission. Any such actions could result in an adverse reaction in the financial markets due to a loss of confidence in the reliability of our financial statements, which could cause the market price of our common stock to decline or limit our access to capital. 21 Our common stock may be affected by limited trading volume and may fluctuate significantly. There has been a limited public market for our common stock and there can be no assurance that an active trading market for our common stock will develop. This could adversely affect our shareholders’ ability to sell our common stock in short time periods or possibly at all. Our common stock has experienced and is likely to continue to experience significant price and volume fluctuations that could adversely affect the market price of our common stock without regard to our operating performance. Our stock price could fluctuate significantly in the future based upon any number of factors such as: general stock market trends; announcements of developments related to our business; fluctuations in our operating results; announcements of technological innovations, new products, or enhancements by us or our competitors; general conditions in the U.S. and/or global economies; developments in patents or other intellectual property rights; and developments in our relationships with our customers and suppliers. Substantial fluctuations in our stock price could significantly reduce the price of our stock. Our common stock is traded on the OTC Markets which may make it more difficult for investors to resell their shares due to suitability requirements. Our common stock is currently traded on the OTC Markets (Pink Sheets) where we expect it to remain for the foreseeable future. Broker-dealers often decline to trade in OTC Markets stocks given that the market for such securities is often limited, the stocks are often more volatile, and the risk to investors is often greater. In addition, OTC Markets’ stocks are often not eligible to be purchased by mutual funds and other institutional investors. These factors may reduce the potential market for our common stock by reducing the number of potential investors. This may make it more difficult for investors in our common stock to sell shares to third parties or to otherwise dispose of their shares. This could cause our stock price to decline. ITEM 1B – UNRESOLVED STAFF COMMENTS This Item is not applicable to us as we are not an accelerated filer, a large accelerated filer, or a well-seasoned issuer; however, we have not received written comments from the Commission staff regarding our periodic or current reports under the Securities Exchange Act of 1934 within the last 180 days before the end of our last fiscal year. ITEM 2 – PROPERTIES Our office space is approximately 2,500 square feet and we lease the space rent-free from NorthStar Consumer Products, LLC, an entity controlled by John Linderman and James Barickman, two of our executive officers. Beginning in 2013 we began paying a pro rata portion of the rent for our office space, of $2,900 per month. ITEM 3 – LEGAL PROCEEDINGS We are not a party to any litigation. In the ordinary course of business, we may from time to time be involved in various pending or threatened legal actions. The litigation process is inherently uncertain and it is possible that the resolution of such matters might have a material adverse effect upon our financial condition and/or results of operations. However, in the opinion of our management, other than as set forth herein, matters currently pending or threatened against us are not expected to have a material adverse effect on our financial position or results of operations. ITEM 4 – MINE SAFETY DISCLOSURES There is no information required to be disclosed under this Item. 22 PART II ITEM 5 – MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is currently quoted for trading on OTC Markets, OTCQB tier of OTC Link ATS, under the trading symbol “TWSI”. Our common stock was originally listed on the OTC Bulletin Board on May 28, 2002, but was delisted on September 19, 2011, due to our failure to file our Quarterly Report on Form 10-Q for June 30, 2011. We are now current in our ’34 Act reporting obligations. If management elects to attempt to re-list on the OTC Bulletin Board we must have a market maker file a 15c2-11 application on our behalf and be approved by FINRA. The following table sets forth the high and low bid information for each quarter within the fiscal years ended December 31, 2013 and 2012, as best we could estimate from publicly-available information. The information reflects prices between dealers, and does not include retail markup, markdown, or commission, and may not represent actual transactions. On January 18, 2013, we effected a 1-for-1,000 reverse stock split. The numbers below reflect the reverse stock split. Bid Prices Fiscal Year Ended December 31, Period High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ The Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosure relating to the market for penny stocks in connection with trades in any stock defined as a penny stock. The Commission has adopted regulations that generally define a penny stock to be any equity security that has a market price of less than $5.00 per share, subject to a few exceptions which we do not meet. Unless an exception is available, the regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the risks associated therewith. Holders As of December 31, 2013, there were approximately 21,847,268 shares of our common stock outstanding held by 1,515 holders of record and numerous shares held in brokerage accounts. As of April 15, 2014, there were 23,041,715 shares of our common stock outstanding. As of June 30, 2013, there were 45,537,268 shares of our common stock outstanding. Of these shares, 12,662,268 were held by non-affiliates. On the cover page of this filing we value the 12,662,268 shares held by non-affiliates at $34,821,237. These shares were valued at $2.75 per share, based on our share price on June 30, 2013. 23 Warrants On February 12, 2013, we entered into an Asset Purchase Agreement with HLBC Distribution Company, Inc. (“HLBCDC”), under which we exercised our option to purchase the Soft & Smooth Assets held by HLBCDC. In exchange for the Soft and Smooth Assets we agreed to issue to HLBCDC warrants enabling HLBCDC to purchase One Hundred Fifty Thousand (150,000) shares of our common stock at One Dollar ($1) per share, with a four (4) year expiration period. During the first quarter of 2013, we issued 375,000 fully vested warrants to consultants with exercise prices of $0.45 and with a five year terms. Each warrant is exercisable into one share of common stock. During the first quarter of 2013, we issued 25,000 warrants to Chord Advisors, LLC, a company affiliated with David Horin, our Chief Financial Officer, with an exercise price of $0.45 and a five year term. Each warrant is exercisable into one share of common stock. In March 2013, In connection with the Argentum Agreement, we issued Argentum a warrant to purchase up to 750,000 shares of our common stock with an exercise price of $0.50 per share. The warrant vests in two equal installments of 375,000 shares each, with the vesting based on product’s success in obtaining certain approvals from the Food and Drug Administration. In connection with our acquisition of HemCon in May 2013 we borrowed money from several different parties and in connection with those promissory notes we issued warrants to the holders, as follows: 1) We issued DayStar Funding, LP, a Texas limited partnership and a party controlled by Frederick A. Voight one of our officers and directors, warrants to purchase 1,500,000 shares of our common stock at an exercise price $2.74 per share, which was the fair market value of our common stock on the date of issuance. 2) We issued the Lawrence K. Ingber Trust warrants to purchase 50,000 shares of our common stock at an exercise price $2.74 per share, which was the fair market value of our common stock on the date of issuance. 3) We issued Mr. James Linderman, the father of one of our officers and directors, warrants to purchase 50,000 shares of our common stock at an exercise price $2.74 per share, which was the fair market value of our common stock on the date of issuance. 4) We issued Mr. James Barickman, one of our officers and directors, warrants to purchase 25,000 shares of our common stock at an exercise price $2.74 per share, which was the fair market value of our common stock on the date of issuance. 5) We issued Mr. John Linderman, one of our officers and directors, warrants to purchase 25,000 shares of our common stock at an exercise price $2.74 per share, which was the fair market value of our common stock on the date of issuance. 6) We issued Mr. Harry Pond warrants to purchase 21,600 shares of our common stock at an exercise price $2.74 per share, which was the fair market value of our common stock on the date of issuance. In the third quarter of 2013, in connection with the issuance of a promissory note, we issued DayStar Funding, LP, warrants to purchase 282,000 shares of our common stock at an exercise price $2.69 per share, which was the fair market value of our common stock on the date of issuance. In the fourth quarter of 2014, in connection with the issuance of a promissory note, we issued warrants to purchase 1,000,000 shares of our common stock at an exercise price $1.80 per share, which was the fair market value of our common stock on the date of issuance. 24 During the fourth quarter of 2013, we converted approximately $1.1 million in compensation owed to our executive officers into an aggregate of 2,200,000 warrants with a fair value of $1.9 million, with a strike price of $1.00 per share. Dividends There have been no cash dividends declared on our common stock, and we do not anticipate paying cash dividends in the foreseeable future. Dividends are declared at the sole discretion of our Board of Directors. Securities Authorized for Issuance Under Equity Compensation Plans There are no outstanding options or warrants to purchase shares of our common stock under any equity compensation plans. Currently, we do not have any equity compensation plans. Recent Issuance of Unregistered Securities During the three months ended December 31, 2013, we issued the following unregistered securities: On November 18, 2013, we issued 100,000 shares of our common stock, restricted in accordance with Rule 144, to a non-affiliated investor in exchange for $100,000 pursuant to a stock purchase agreement dated August 28, 2013. This issuance was exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, based on representations by the investor in the stock purchase agreement, due to the fact the investors were either accredited or sophisticated investors, and the investor is familiar with our operations. In December 2013, we received a notice of conversion from New Horizon, Inc., notifying us that it wished to convert $4,000 of principal and interest due under that certain Tristar Wellness Solutions, Inc. Convertible Promissory Note dated February 21, 2013 into 500,000 shares of our common stock. The shares were issued on December 17, 2013, without a restrictive legend since New Horizon’s note is derived from and purchased from Ms. Alter’s promissory note dated in April 2012, and it is a non-affiliate. The issuance was exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, due to the fact New Horizon, Inc. has held the promissory note since February 2013, is either an accredited or sophisticated investor and is familiar with our operations. In the fourth quarter of 2013, in connection with the issuance of a promissory note, we issued warrants to purchase 1,000,000 shares of our common stock at an exercise price $1.80 per share, which was the fair market value of our common stock on the date of issuance. This issuance was exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, based on representations by the investor, due to the fact the investors were either accredited or sophisticated investors, and the investor is familiar with our operations. During the fourth quarter of 2013, we converted approximately $1.1 million in compensation owed to our executive officers into an aggregate of 2,200,000 warrants with a fair value of $1.9 million, with a strike price of $1.00 per share. Of these warrants 550,000 were issued to Mr. John Linderman in exchange for $275,000 in compensation owed, 550,000 were issued to James Barickmanin exchange for $275,000 in compensation owed, 550,000 were issued to Frederick A. Voightin exchange for $275,000 in compensation owed, and 550,000 were issued to Michael Waxin exchange for $275,000 in compensation owed. These issuances were exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, based on the fact the recipients are our offices and directors and are familiar with our operations. If our stock is listed on an exchange we will be subject to the Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosure relating to the market for penny stocks in connection with trades in any stock defined as a penny stock. The Commission has adopted regulations that generally define a penny stock to be any equity security that has a market price of less than $5.00 per share, subject to a few exceptions which we do not meet. Unless an exception is available, the regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the risks associated therewith. ITEM 6 – SELECTED FINANCIAL DATA As a smaller reporting company we are not required to provide the information required by this Item. 25 ITEM 7 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Forward-Looking Statements This Annual Report on Form 10-K of TriStar Wellness Solutions, Inc. for the period ended December 31, 2013 contains forward-looking statements, principally in this Section and “Business.” Generally, you can identify these statements because they use words like “anticipates,” “believes,” “expects,” “future,” “intends,” “plans,” and similar terms. These statements reflect only our current expectations. Although we do not make forward-looking statements unless we believe we have a reasonable basis for doing so, we cannot guarantee their accuracy and actual results may differ materially from those we anticipated due to a number of uncertainties, many of which are unforeseen, including, among others, the risks we face as described in this filing. You should not place undue reliance on these forward-looking statements which apply only as of the date of this annual report. To the extent that such statements are not recitations of historical fact, such statements constitute forward-looking statements that, by definition, involve risks and uncertainties. In any forward-looking statement where we express an expectation or belief as to future results or events, such expectation or belief is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the statement of expectation of belief will be accomplished. We believe it is important to communicate our expectations to our investors. There may be events in the future; however, that we are unable to predict accurately or over which we have no control. The risk factors listed in this filing, as well as any cautionary language in this annual report, provide examples of risks, uncertainties and events that may cause our actual results to differ materially from the expectations we describe in our forward-looking statements. Factors that could cause actual results or events to differ materially from those anticipated, include, but are not limited to: our ability to successfully obtain financing for product acquisition; changes in product strategies; general economic, financial and business conditions; changes in and compliance with governmental regulations; changes in various tax laws; and the availability of key management and other personnel. Overview We were incorporated on August 28, 2000 in the state of Nevada under the name “Quadric Acquisitions”. From the date of our incorporation through April 27, 2012, we had several name changes and different business plans all under prior management that is no longer with the company. On April 27, 2012, we underwent a change of control transaction and changed our business plan. On January 7, 2013, we changed our name from Biopack Environmental Solutions, Inc. to TriStar Wellness Solutions, Inc. with the State of Nevada, and such change was effected with FINRA on January 18, 2013. We conduct our current operations under the name TriStar Wellness Solutions, Inc. 26 We are a company focused on bringing new technologies to consumers and patients that address underserved therapeutic healthcare opportunities based on a combination of superior science, product development and market positioning worldwide. Each of our products is designed to improve health advocacy and medical outcomes through superior and proven technologies. Our innovative products and technologies focus in three categories: · Wound Care products focused on superior hemostasis and infection control through the exploitation of proprietary and in licensed technologies targeting a wide range of professional medical (e.g., surgery, dialysis, post-procedure recovery), trauma, military and consumer OTC (over the counter) applications reducing the total cost of care. The company has developed FDA approved products targeted to specific procedures within the broad professional care medical market as well as innovative products targeted to the global OTC (consumer self-care) wound care market which have received FDA clearance, CE approval and other international approvals. The superiority of the hemostasis properties of the product is demonstrated through its inclusion in the U.S. Department of Defense’s Committee on Tactical Combat Casualty Care guidelines. · Women’s Health products initially focused on the unique needs during pregnancy and nursing. Longer-term we plan to expand the TWSI portfolio to address broader, under-met needs in women’s health. We market to the maternity segment under the Beaute de Maman™ brand sold via traditional retailers and internet portals. The women’s healthcare market is projected to achieve 5.9% compounded annual growth rate from 2010 to 2016.1 Our management believes the incremental pace of market expansion within this category, combined with the traditional role for women as the household-family health decision maker, supports the company’s commercial initiative. By introducing our brands to this critical wellness consumer we believe we are building a positive relationship for our future brands and product solutions. · Therapeutic Skin Care products leveraging a proprietary delivery system enabling superior dosing and consumer therapeutic benefits related to several OTC skin care needs. These technology applications are being developed for potential third party licensing or internal brand expansion. Results of Operations for the Years Ended December 31, 2013 and 2012 Summary of Results of Operations (in thousands) Year Ended December 31, Revenue $ $ - Cost of goods sold - Gross Profit - Operating expenses: General and administrative Research and development Amortization of intangible assets 59 84 Impairment of intangible assets 15 - Total operating expenses Operating loss ) ) Net loss ) ) 4Euromonitor Research & ACNielson Market Projects Expecting Mothers and Women’s Health-GAGR: Trade Sources & National Statistics: Copyright June 2012. 27 Operating Loss We had an operating loss of approximately $9,165 for the year ended December 31, 2013, compared to an operating loss of approximately $1,783 for the year ended December 31, 2012. This difference was largely attributable to the fact that during the year ended December 31, 2012 we had minimal operations, with no revenue and incurred approximately $1,783 in operating expenses. In contrast, during the year ended December 31, 2013, we acquired HemCon and had its operations and the Beaute de Maman™ product line, which resulted in us having significantly more revenues but also significantly more costs of goods sold and operating expenses, leaving us with a significant net loss for the year ended December 31, 2013 (approximately $12,628) compared to December 31, 2012 (approximately $2,248). This net operating loss for 2013 is a common occurrence when a company grows by acquisition, especially when that is accomplished by purchasing a company out of bankruptcy that is in a turn-around situation, even when that company is purchased at a very attractive price. It often takes time to integrate systems, products, marketing, production, and personnel. It also can take some time to reestablish relationships with former customers. However, when that is accomplished successfully, a dramatic increase in revenues and profitability is often the expected result. As value and equity rises the Return on Investment (ROI) is often results at a higher multiple than an asset purchased at a steep price. At an acquisition price ofapproximately $3.1 robust returns are expected in the future. Revenue Our Revenue for the year ended December 31, 2013 was approximately $3,776 compared to $0 for the year ended December 31, 2012. Revenue is primarily attributed to the operations of HemCon Medical Technologies, lnc. amounting to $3,658. Revenue is attributed to sales of hemostatic, infection control and wound management products for surgical, health care, consumer and military markets. The cost of the acquisition was approximately $3,139. Cash outflows from operations were $2,573 or approximately $214 per month. Cost of Goods Sold Our cost of goods sold for the year ended December 31, 2013 were approximately $3,074, compared to $0 for the same period in 2012. The cost of goods sold for the year ended December 31, 2013 primarily related to the revenues generated from HemCon. HemCon’s cost of goods sold amounted to approximately $2,814 or approximately 77% of HemCon’s revenue for the year ended December 31, 2013 operating at 8% of current manufacturing capacity. General and Administrative Expenses General and administrative expenses were approximately $7,331 for the year ended December 31, 2013, compared to approximately $999 for the year ended December 31, 2012, of which $1,485 are due to the inclusion of expenses related to our HemCon and $4,414 being primarily associated with non-cash equity-based charges. Our primary general and administrative expenses were $1,239 from compensation to related parties, $1,576 from professional fees related to TriStar such as audit, marketing and legal fees, and $1,486 related to salaries, occupancy cost, utilities etc. related to HemCon. Sales, Marketing and Development Our expenses related to sales, marketing and development are $2,462 for the year ended December 31, 2013, compared to $700 for the year ended December 31, 2012. The increase in the expense is the investment in key strategic revenue and business drivers setting the platform for the longer term success of the company. 28 Amortization of Intangible Assets During the year ended December 31, 2013, we had $59 in amortization of intangible assets related to trade name, patents, non-compete agreements and customer lists acquired in the HemCon acquisition. Interest Expense Interest expense was $2,609 for the year ended December 31, 2013, compared to $35 for the year ended December 31, 2012. During the year ended December 31, 2013 interest expense primarily related to the amortization of debt discount on promissory notes and warrants issued during 2013. Inducement Expense Inducement expense $802 for the year ended December 31, 2013, compared to $0 for the year ended December 31, 2012. During the year ended December 31, 2013 inducement expense primarily related to the conversion of approximately $1.1 million in executive officers compensation into 2,200,000 warrants with a fair value of $1.9 million, with a strike price of $1.00 per share. Liquidity and Capital Resources for Year ended December 31, 2013 and 2012 Introduction During the year ended December 31, 2013 and 2012, because of our operating losses, we did not generate positive operating cash flows. Our cash on hand as of December 31, 2013 was $193. With a monthly cash burn rate of approximately $225 per month we have significant short term cash needs. These needs are being satisfied through proceeds from the sales of our securities and the issuance of convertible notes. We currently do not believe we will be able to satisfy our cash needs from our revenues for some time. Our cash, current assets, total assets, current liabilities, and total liabilities as of December 31, 2013 compared to December 31, 2012, respectively, are as follows (in thousands): December 31, December 31, Change Cash and Cash Equivalents $ $
